DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment after final rejection, cancelling claims 3-4, 7-16, in the paper of 4/26/2022, is acknowledged and has been entered.  Applicants' arguments filed on 4/26/2022, have been fully considered and are deemed to be persuasive to the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 5 and 6 are still at issue and are present for examination.  

Information Disclosure Statement
The information disclosure statement filed 2/4/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the filing of an IDS after final rejection requires a 1.97(e) statement AND a 1.17(p) fee (see MPEP 609.01).  No statement has been made.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102

The rejection of claim(s) 3, 13 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Mikkelsen, Lise, WO 2014/162001 is withdrawn based upon applicants cancellation of the claims in the paper of 4/26/2022.

Allowable Subject Matter
Claims 1, 5 and 6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a recombinant variant a-amylase comprising an amino acid sequence having at least 97% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 2, excluding the wild-type Amy707 enzyme having the amino acid sequence of SEQ ID NO: 2.  Further the wild type Bacillus sp. 707 alpha amylase is only 96.2% identical to SEQ ID NO:2(Amy707-3790H).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
5/2/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652